The facts sufficiently appear from the opinion of the court, per curiam, as follows:
This suit is brought to recover just compensation for the requisition by the defendant of the S. S. Maret.
Plaintiff, a corporation organized under the laws of the Union of Soviet Socialist Republics, alleges that it was the owner of the vessel at the time it was requisitioned. Tallinna Laevaehisus, a corporation organized under the laws of the Republic of Estonia, and others have filed a petition to intervene, alleging that they were at the time the legal owners of the vessel.
The defendant has filed a plea to the jurisdiction alleging that plaintiff’s petition is defective in that it does not allege that plaintiff has exhausted the administrative remedy provided by section 902 of the Merchant Marine Act, as amended, (section 1242 (d) 46 U. S. C.).
For the reasons stated in Latvian State Cargo and Passenger Steamship Line v. United States, No. 47861, ante, p. 811, we hold that this plea is not good, and it is overruled.
*816The petition of Tallinna Laevaehisus, et al., to intervene is granted. Its motion to dismiss plaintiff’s petition is overruled, and the case is referred to Commissioner Akers to take proof on the question of just compensation and on the issue of the persons entitled thereto.